NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued September 19, 2014
                               Decided December 3, 2014

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 14-1362

UNITED STATES OF AMERICA,                      Appeal from the United States District
                  Plaintiff-Appellee,          Court for the Central District of Illinois.

      v.                                       No. 4:05-cr-40048-JBM-JAG-1

KENDRICK L. FREEMAN,                           Joe Billy McDade,
               Defendant-Appellant.            Judge.

                                        ORDER

     The question presented in this appeal is whether the defendant-appellant, Kendrick
Freeman (“Freeman”), is eligible for a reduced sentence pursuant to 18 U.S.C. § 3582(c)(2).
In light of Amendment 780 to the U.S. Sentencing Guidelines, which amends U.S.S.G.
§ 1B1.10, we conclude that Freeman is not barred from seeking a sentence reduction
pursuant to § 3582(c)(2). Accordingly, we vacate the decision of the district court and
remand for further proceedings consistent with Amendment 780.
No. 14-1362                                                                           Page 2


                                     BACKGROUND

    In 2005, Freeman pleaded guilty to possession with intent to distribute more than 50
grams of crack cocaine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), and unlawful
possession of a firearm by a felon in violation of 18 U.S.C. § 922(g). Under the terms of his
plea agreement, Freeman agreed to cooperate with the government in exchange for the
government’s recommendation of a lower sentence.

     At the time of his original sentencing, Freeman was held responsible for 2.4 kilograms
of crack cocaine. Under the November 2004 Sentencing Guidelines Manual, 2.4 kilograms
of crack cocaine yielded a base offense level of 38. Factoring in a two-level upward
adjustment for possession of a weapon and a three-level downward adjustment for
acceptance of responsibility, Freeman had a total offense level of 37 and a criminal history
category of IV. As determined by the Sentencing Guidelines in effect at the time of his
initial sentencing, Freeman faced an advisory Guidelines imprisonment range of 292–365
months. Because of a prior felony drug conviction, Freeman was also subject to a below-
range statutory mandatory minimum of 240 months.

     At sentencing, the government did not move for a downward departure based on
Freeman’s cooperation. The court noted that, absent a motion by the government, it could
not impose a sentence of less than 240 months. Nevertheless, for reasons other than
substantial assistance, the court varied downward and sentenced Freeman to the minimum
240 months. See 18 U.S.C. § 3553(a)(1) (instructing the court to consider “the nature and
circumstance of the offense and the history and characteristics of the defendant in imposing
a sentence”); 18 U.S.C. § 3553(b)(1) (authorizing the court to depart from the Guidelines if
there exists an aggravating or mitigating circumstance “of a kind, or to a degree, not
adequately taken into consideration by the Sentencing Commission in formulating the
guidelines”); U.S.S.G. § 5K2.0(a)(1)(A) (providing that the sentencing court may depart
from the applicable guideline range if “the court finds, pursuant to 18 U.S.C. § 3553(b)(1),
that there exists an aggravating or mitigating circumstance”).

    In 2007, the United States Sentencing Commission approved Amendment 706, which
lowered the U.S.S.G. § 2D1.1 base offense levels for most quantities of crack cocaine by two
levels. Based on this change, Freeman petitioned the district court to reduce his sentence.
Freeman also claimed that the government had failed to advise the court at his initial
sentencing of his cooperation, as required by the plea agreement. The court denied
Freeman’s motion for a reduced sentence but ordered the government to address its failure
No. 14-1362                                                                           Page 3


to comply with the terms of the initial plea agreement. In response, the government filed
a motion pursuant to Fed. R. Crim. P. 35(b) to reduce Freeman’s sentence below the
statutory minimum of 240 months based on his substantial assistance. See 18 U.S.C.
§ 3553(e) (“Upon motion of the Government, the court shall have the authority to impose
a sentence below a level established by statute as a minimum sentence so as to reflect a
defendant’s substantial assistance in the investigation or prosecution of another person
who has committed an offense.”); U.S.S.G. § 5K1.1 (“Upon motion of the government
stating that the defendant has provided substantial assistance in the investigation or
prosecution of another person who has committed an offense, the court may depart from
the guidelines.”).

    In 2010, Congress passed the Fair Sentencing Act of 2010, Pub. L. 111–220, 124 Stat.
2372, which “reduced from 100:1 to 18:1 the ratio between crack and powder cocaine for
the purposes of statutory minimum and maximum sentences.” United States v. Wren, 706
F.3d 861, 861–62 (7th Cir. 2013) (citing Dorsey v. United States, — U.S. —, 132 S. Ct. 2321
(2012)). In order to comply with the Act, the Sentencing Commission promulgated
Amendment 750, which revised the crack cocaine quantity tables listed in U.S.S.G.
§ 2D1.1(c). See U.S.S.G. app. C, amend. 750 (2011). The Commission made Amendment 750
retroactive through Amendment 759. See U.S.S.G. app. C, amend. 759 (2011).

     In light of those developments, Freeman again moved for a reduced sentence pursuant
to § 3582(c)(2), arguing that he was eligible for a reduced sentence based on our discussion
of Amendment 750 in Wren, 706 F.3d at 861. The district court denied Freeman’s motion,
holding that Freeman remained ineligible for a reduction despite the Wren decision because
he had been sentenced to the mandatory minimum sentence required by 21 U.S.C.
§ 841(b)(1)(A), rather than a range that had been lowered by Amendment 750. This appeal
followed.

                                      DISCUSSION

    Under 18 U.S.C. § 3582(c)(2), a district court may modify a term of imprisonment when
two factors are satisfied: first, the original sentence must have been “based on a sentencing
range that has subsequently been lowered by the Sentencing Commission”; second, a
reduction would be “consistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(2). The policy statements referenced by § 3582(c)(2) are
contained in § 1B1.10 of the Sentencing Guidelines. They provide that a district court
No. 14-1362                                                                            Page 4


cannot reduce a defendant’s sentence when an amendment does not have the effect of
lowering the defendant’s applicable guideline range. U.S.S.G. § 1B1.10 cmt. nt. 1(A).

     As an initial matter, we disagree with the district court’s conclusion that Freeman’s
sentence was unaffected by the lowering of his guideline range because his sentence was
based on the mandatory minimum. A court’s decision to depart downward or upward
from an initial guideline range does not mean that the resulting sentence is no longer based
on the initial range. However, in light of Amendment 780 to the Sentencing Guidelines,
which became effective on November 1, 2014, we need not ground our decision in this
analysis, nor turn to this court’s decision in Wren, to conclusively determine that Freeman
is eligible for a reduced sentence. Prior to Amendment 780, this court held in Wren that
defendants who receive sentences below the statutory minimum applicable to them based
on their substantial assistance are eligible for a reduced sentence under 18 U.S.C.
§ 3582(c)(2) so long as U.S.S.G. § 5G1.1 did not affect the original calculation of their
guideline ranges. Wren, 706 F.3d at 863 (“[I]f § 5G1.1 did not affect the original calculation
[of a defendant’s applicable guideline range], it does not come into play when a court
considers the effect of a retroactive change to the Guidelines.”). Pursuant to Amendment
780, § 1B1.10(c) now clarifies that district courts should not consider the effect of §§ 5G1.1
and 5G1.2 when ruling on cooperating defendants’ § 3582(c)(2) motions. See U.S.S.G.
§ 1B1.10(c) (Nov. 1, 2014). Accordingly, whether or not § 5G1.1 affected the calculation of
Freeman’s sentencing range is no longer an issue that bears on his eligibility for a reduced
sentence.

    Here, Freeman’s applicable guideline range—defined by the Guidelines as “the
guideline range that corresponds to the offense level and criminal history category
determined pursuant to § 1B1.1(a)”—was 292–365 months’ imprisonment. U.S.S.G. § 1B1.10
cmt. nt. 1(A). This calculation was based on a drug quantity guideline, U.S.S.G. § 2D1.1,
which Amendment 750 subsequently lowered. Although he was subject to a mandatory
minimum of 240 months’ imprisonment, the court imposed a sentence of 180 months
pursuant to a government motion to reflect Freeman’s substantial assistance to authorities.
Accordingly, § 1B1.10(c) bears directly on Freeman’s case and makes him eligible for a
sentence reduction.

                                      CONCLUSION

    We vacate the district court’s denial of Freeman’s § 3582(c)(2) motion and remand for
reconsideration of Freeman’s sentence in light of Amendment 780.